Rabin, J. (concurring in part).
I concur in the opinion of the majority except insofar as it decides that the adopted children of the settlor shall not be u considered as issue ” within the meaning of the trust indenture. I believe they should be so considered. In coming to that conclusion I rest on that portion of the opinion of Mr. Justice Klein addressed to that aspect of the case. (See N. Y. L. J., May 6, 1963, p. 17, col. 1.)
Botein, P. J., Breitel and McNally, JJ., concur with Stevens, J.; Rabin, J., concurs in part in opinion.
Judgment reversed on the law as indicated in the opinion by Stevens, J., with $50 costs to all parties filing briefs, payable out of the principal of the trust. Settle order on notice.